Citation Nr: 1800715	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  16-28 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether a timely substantive appeal was filed with respect to a March 2014 rating decision that denied the reopening of the Veteran's claim of entitlement to service connection for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

M. Hannan, Counsel









INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran appellant served on active duty with the Special Philippine Scouts from May 1946 to April 1949.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, that the Veteran's substantive appeal was untimely. 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The RO denied the reopening of the Veteran's claim of entitlement to service connection for bilateral hearing loss in a rating decision issued in March 2014, and the Veteran filed his Notice of Disagreement (NOD) to the March 2014 denial in June 2014.

2.  The RO mailed the Veteran a Statement of the Case on February 25, 2015.

3.  The Veteran's VA Form 9, Appeal to Board of Veterans' Appeals, was received at the RO on May 4, 2015.







CONCLUSION OF LAW

The Veteran's substantive appeal of a March 2014 rating decision that denied the reopening of his claim of entitlement to service connection for bilateral hearing loss was not timely received.  38 U.S.C. §§ 5104, 7104, 7105, 7108 (2012); 38 C.F.R. §§  3.103, 3.156, 19.32, 20.200, 20.300, 20.302, 20.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim by notifying the Veteran about the need for necessary supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This case centers on the question of whether a timely substantive appeal was filed following the March 2014 rating decision that denied the Veteran's service connection claim.  The issue on appeal does not involve substantiation of the underlying claim of whether new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss had been received, but rather involves the procedures for appealing a decision.  

As discussed in detail below, this case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, further assistance with respect to the issue of whether a timely appeal was filed would not assist the Veteran; therefore, no further notice or development under the VCAA is warranted with respect to this issue.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-3, and cases cited therein (the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter).  



II. The Merits of the Claim

A claimant is entitled to notice of any decision by VA affecting the payment of benefits or the granting of relief.  38 U.S.C. § 5104.  Such notice must inform a claimant of the right to initiate an appeal by filing a notice of disagreement (NOD), plus the periods in which an appeal must be initiated and perfected.  38 U.S.C. § 3.103(f).  A claimant may then initiate an appeal from a VA decision by the timely filing of an NOD in writing.  38 C.F.R. § 20.200; see also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

A substantive appeal must be filed within 60 days from the date the RO mailed a claimant the Statement of the Case (SOC) or within the remainder of the one-year period from the date of mailing of the rating decision being appealed.  38 C.F.R. §§ 20.200, 20.300, 20.302.  Otherwise, the rating decision becomes final.  See 38 C.F.R. § 20.1103.  The filing of a timely substantive appeal, as opposed to an NOD, is not a bar to the Board's jurisdiction.  Therefore, the Board can implicitly or explicitly waive the issue of timeliness with regard to a substantive appeal.  Nonetheless, the Board may decline to exercise jurisdiction over an appeal if a substantive appeal was not timely filed.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009). 

Additionally, the deadline for filing a substantive appeal may be (1) extended for good cause if the claimant files a request in writing during the appeal period, 38 C.F.R. § 20.303, or (2) equitably tolled.  Hunt v. Nicholson, 20 Vet. App. 519, 524 (2006).  Equitable tolling is justified in "extraordinary circumstances."  McCreary v. Nicholson, 19 Vet. App. 324 (2005).  The following three requirements must be met for equitable tolling: (1) the extraordinary circumstance must be beyond the claimant's control, (2) the claimant must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the claimant must exercise "due diligence" in preserving his/her appellate rights such that a reasonably diligent appellant under the same circumstances also would not have filed a timely appeal.  Id.; see also Checo v. Shinseki, 26 Vet. App. 130 (2013). 

The March 2014 rating decision at issue denied the reopening of the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran was thereafter notified of his appellate rights in a letter mailed to him that same month.  He filed a timely NOD in June 2014, after which the RO sent an SOC to the Veteran on February 25, 2015.  Thus, the Veteran had until April 27, 2015, to perfect his appeal.  A review of the Veteran's substantive appeal (VA Form 9) reflects that he signed it on April 28, 2015, and VA received it on May 4, 2015, more than 60 days from the February 25, 2015 mailing of the SOC. 

The Veteran did not file a request for an extension of the time limit for filing the substantive appeal.  See 38 C.F.R. § 20.303.  Since that time, the RO has not treated the claim as timely appealed, but rather certified the issue of timeliness to the Board.  See Percy, 23 Vet. App. at 45.  In addition, the Veteran has not asserted that he is entitled to an equitable tolling of his substantive appeal filing deadline, nor has he reported any extraordinary circumstances that would have precluded him from timely filing his VA Form 9. 

Because the substantive appeal was not received within 60 days from the date the RO mailed to the Veteran the SOC, or within the one-year period from the March 2014 mailing date of the rating decision, the Board finds the substantive appeal was untimely received.  In addition, there is no other basis for reconsideration of the claim, therefore the Board declines to exercise jurisdiction over this matter. 

ORDER

The substantive appeal of a March 2014 rating decision that denied the reopening of the Veteran's claim of entitlement to service connection for bilateral hearing loss was not timely received; the appeal is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


